Name: Commission Regulation (EEC) No 3521/89 of 23 November 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/16 Official Journal of the European Communities 25. 11 . 89 COMMISSION REGULATION (EEC) No 3521/89 of 23 November 1989 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (}) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 295 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex I in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ NÃ ² L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 20 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 25. 11 . 89 Official Journal of the European Communities No L 344/ 17 ANNEX I LOTS A  B 1 . Operation Nos ('): 746/89 to 747/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; Telex 626675 i wfp 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) (') : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, 1.3.1 and 1.3.2) 8 . Total quantity : 83 tonnes 9 . Number of lots : two (Lot A : 23 tonnes ; Lot B : 60 tonnes) 10 . Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, p. 7 and 8 (1.3.3 . and 1.3.4.) Supplementary markings on the packaging :  Lot A : 'ACTION No 746/89 / PAKISTAN 0278100 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI'  Lot B : 'ACTION No 747/89 / PAKISTAN 0214901 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and OJ No 216, 14. 8 . 1987, p. 8 (1.3.4.) 1 1 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (V.I.B), Burg Kessenplein 3  6431 KM Hoensbroek, Postbus 960  6430 AZ Hoensbroek : Tel. 045  23 83 83, Telex 56396 + , Telefax 045  22 27 35 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 231 5/76 (OJ No L 261 , 25. 9 . 1976, p. 12), as last amended by Regulation (EEC) No 343/89 (OJ No 39, 11 . 2. 1989, p. 20) 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 1 . 1990 1 8 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 11 . 12. 1989, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 12. 1989, 12 noon (b) period for making the goods available at the port of shipment : 7  22. 1 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Is) : refund applicable on 27. 10 . 1989 , fixed by Commission Regulation (EEC) No 3220/89 (OJ No L 312, 27. 10 . 1989, p. 22) No L 344/ 18 Official Journal of the European Communities 25 . 11 . 89 LOT C 1 . Operation Nof): 699/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; Telex 626675 i wfp 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Nepal 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) P) H : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, 1.3.1 and 1.3.2) 8 . Total quantity : 212 tonnes 9. Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, p. 7 and 8 (1.3.3 . and 1.3.4.) Supplementary markings on the packaging : 'ACTION No 699/89 / NEPAL 0371800 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO KATHMANDU, NEPAL' and OJ No 216, 14. 8 . 1987, p, 8 (1.3.4.) 11 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (V.I.B), Burg Kessenplein 3  6431 KM Hoensbroek, Postbus 960  6430 AZ Hoensbroek : Tel. 045  23 83 83, Telex 56396 + , Telefax 045  22 27 35 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12), as last amended by Regulation (EEC) No 343/89 (OJ No 39, 11 . 2. 1989, p. 20) 12. Stage of supply : free at port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 1 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 11 . 12. 1989, 12 noon 21 ; In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 12. 1989, 12 noon (b) period for making the goods available at the port of shipment : 7  22. 1 . 1 990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels telex AGREC 22037 B 25. Refund payable on request by the successful tenderer^5) : refund applicable on 27. 10. 1989, fixed by Commission Regulation (EEC) No 3220/89 (OJ No L 312, 27. 10 . 1989, p. 22) 25. 11 . 89 Official Journal of the European Communities No L 344/19 Footnotes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contact by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or say telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No: 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p, 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. f) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any pork fat (lard). ( ®) Radiation certificate must be provided declaring that 'consignment has been tested for radionuclide conta ­ mination and has been found fit for human consumption'. 25. 11 . 89No L 344/20 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BITLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista A 746/89 28 075 kg Opslagbedrijven Zuid-Nederland BV Middelkampseweg 1 5311 PC Gameren B 747/89 73 200 kg Opslagbedrijven Zuid-Nederland BV Middelkampseweg 1 5311 PC Gameren C 699/89 258 650 kg Holland Coldstores Kruisbroeksestraat 8 5281 RT Boxtel